United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 06-1510
                                ___________

Randal Wayne Enyeart;                  *
Rodney A. Mattmiller,                  *
                                       *
            Appellants,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of Minnesota.
State of Minnesota; Michael A. Hatch; *
Dan Salomone; Robert M. Gates;         * [UNPUBLISHED]
                                     1
Alberto R. Gonzales; Mary E. Peters,   *
                                       *
            Appellees.                 *
                                       *
                                 ___________

                           Submitted: March 7, 2007
                              Filed: March 13, 2007
                               ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.




      1
        Robert M. Gates and Mary E. Peters have been appointed to serve as the
Secretary of Defense and the Secretary of Transportation, respectively, and are
substituted as appellees pursuant to Federal Rule of Appellate Procedure 43(c).
       Randall Enyeart and Rodney Mattmiller appeal from the district court’s2 final
order and judgment dismissing with prejudice, under Federal Rules of Civil Procedure
12(b)(1) and 12(b)(6), their action for declaratory relief against the State of
Minnesota, two Minnesota officials, and three federal officials under 42 U.S.C.
§ 1983. Upon de novo review, see M.P. ex rel. K. & D.P. v. Indep. Sch. Dist. No.
721, 439 F.3d 865, 867 (8th Cir. 2006) (dismissal for lack of jurisdiction reviewed de
novo); Stringer v. St. James R-1 Sch. Dist., 446 F.3d 799, 802 (8th Cir. 2006)
(dismissal for failure to state claim reviewed de novo), we agree with the district
court’s well-reasoned order. We also conclude that the court did not err in dismissing
plaintiffs’ motion to realign the parties. The judgment is affirmed. See 8th Cir. R.
47B.
                        ______________________________




      2
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.

                                         -2-